Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “around” in claim 8 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The placement of the surface mountable electrodes is rendered indefinite by the use of the word “around”, however the Examiner is interpreting “wherein each respective one of the surface mountable electrodes extends around the respective flexible polymer circuit strip” to mean that the surface mountable electrodes are external to the flexible polymer circuit strip. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US Patent Publication 2015/0366508).
Regarding claim 1, the limitation “A medical system including a catheter configured to be inserted into a body part of a living subject, and comprising an elongated deflectable element including a distal end” is taught by Chou in Figure 7A, and further in paragraph [0073] which states “Handle 12 can include a knob, lever, switch or other control, such as control 13 that is configured to steer and/or deflect the distal end of introducer 10 and/or perform another function.” Chou teaches the limitation “a proximal coupler connected to the distal end” in paragraph [0079], which states “"The flex-PCB catheter 100 can include connection points 104…". Note that connection points 104 is structurally and functionally synonymous to the coupler described. Chou teaches the limitation “an expandable assembly comprising a plurality of flexible polymer circuit strips, the flexible polymer circuit strips having respective proximal ends connected to, and disposed circumferentially around, the proximal coupler, respective ones of the flexible polymer circuit strips including: respective multiple strip electrodes” in Figure 7A and further in paragraph [0074], “The flex-PCB catheter 100 includes a handle 112 and an elongate, flexible shaft 114, extending from handle 112. Attached to the distal end of shaft 114 is a radially expandable and/or compactable assembly, expandable assembly 110." And further in paragraph [0077], "The flex-PCB catheter 100 in this embodiment, includes a set of splines 120 that include at least one flex-PCB layer, which can be referred to as flex-PCB splines”. Chou teaches limitation “respective contact arrays disposed at the respective proximal ends” in Figures 7A and 2A, and further in paragraph [0088], stating "Part (B) shows a view of the electrode region 212 of the flex-PCB substrate 200, comprising portions of a bottom cover layer 210 and portions of a metallic layer 220 forming part of the expandable assembly 110.” Chou teaches the limitation “respective multiple circuit traces electrically connecting the respective multiple strip electrodes with the respective contact arrays” in Figure 7A and further in paragraph [0089], which states “In the bottom view of FIG. 2A, the flex-PCB substrate includes the bottom cover layer 210 and the metal or metallic layer 220 that is disposed on the bottom cover layer 210. In the embodiment of FIGS. 2A and 2B, the communication paths 102 take the form of one or more conductive traces of the metallic layer 220 formed on or within the flex-PCB substrate 200.”Chou teaches the remaining limitation “a plurality of surface mountable electrodes mounted on, and bulging over respective ones of the flexible polymer circuit strips” in Figure 7B and further in paragraph [0124], “The ultrasound transducer 154 comprises an acoustic matching layer 734, an active element (e.g., a PZT pad or electrode) 736, and a backing material (or cover) 738”. Note that the electrode pad in 7B is shown to be bulging over the flexible polymer circuit strips. 
Regarding claim 2, the limitations of claim 1 are taught as described above. Chou teaches the limitations “first insulated electrical wires disposed in the elongated deflectable element, respective groups of the first insulated electrical wires being electrically connected to the respective contact arrays of respective ones of the flexible polymer circuit strips” and “second insulated electrical wires disposed in the elongated deflectable element, respective ones of the second insulated electrical wires being run externally to respective ones of the flexible polymer circuit strips and being electrically connected to respective ones of the surface mountable electrodes” in Figures 3-4, and further in paragraph [0104], which states “The electrical layout 300 shows the coaxial cables 310 comprising eight (8) coax cables, including coax cable 312, coupled to respective eight (8) electrodes 320, including electrode 322, which can be equivalent to the electrodes 152, and to eight (8) ultrasound transducers 340, including ultrasound transducer 342.” Note that the inner insulator described in paragraph [0105] is interpreted as the first insulated wire and the outer conductor is the second wire, which runs external to the flexible circuit strips.
Regarding claim 3, the limitations of claim 2 are taught as described above. Chou teaches the limitations “the first insulated electrical wires include electrically insulating material which is configured to have a temperature rating between 150 and 200 degrees Centigrade and the second insulated electrical wires include electrically insulating material which is configured to have a temperature rating greater than 200 degrees Centigrade” in paragraph [0105], which states “Coax cable 312, as an example, includes an inner conductor 312a, an insulator 312b, a shield 312c, and a casing 312d. The inner conductor 312a of coax cable 312 couples to the electrode 322 and then to a terminal of the ultrasound transducer 342”. The coaxial cables described in Chou is interpreted to be within the scope of this limitation, given that a majority of coaxial cables have a temperature rating between -55C to 250C, and thus encompass both ranges expressed in the limitation. The coaxial cables could include temperature ratings between 150 and 200 degrees Centigrade as required for the first insulated electrical wires, and greater than 200 degrees Centigrade as required for the second insulated electrical wires. 
Regarding claim 4, the limitations of claim 3 are taught as described above. Chou teaches the limitations “respective ones of the first insulated electrical wires have a first wire gauge,” “respective ones of the second insulated electrical wires have a second wire gauge,” “and the first wire gauge is greater than the second wire gauge” in Figure 9, which shows that in the coaxial cable, the inner and outer wire each have a different diameter, or gauge, and the first wire diameter is greater than the second wire diameter. 
Regarding claim 8, the limitations of claim 1 are taught as described above. Chou teaches the limitation “wherein each respective one of the surface mountable electrodes extends around the respective flexible polymer circuit strip” in Figures 7A-8, which shows the surface mountable electrodes (152) “around” (the Examiner interprets “around” as external to) the polymer circuit strip. 
Regarding claim 9, the limitations of claim 1 are taught as described above. Chou teaches the limitations “an ablation power generator configured to be connected to the catheter, and apply an electrical signal to at least one of the surface mountable electrodes to ablate a tissue of the body part,” “and a mapping module configured to: receive electrical signals from ones of the strip electrodes of the flexible polymer circuit strips,” “and generate an electro- anatomical map responsively to the received electrical signals” in Figure 10, and further in paragraphs [0141-0152], stating “In various embodiments, advantages of the flex-PCB catheter 100 include: a 360×360 isochronal map of electrical activity of the heart”, and “The flex-PCB catheter 100 can include one or more electrodes, such as one or more electrodes 152, such as electrodes used to record physiologic electric activity such as electrical activity of the heart, or to measure a transmitted electrical signal such as a signal used to measure a distance between the electrode and another electrode. Three dimensional anatomical mapping information collected by flex-PCB catheter 100 can be used by the electronic module 360 of FIG. 3B to create a three dimensional display of an anatomical location of which at least a portion is to be treated by ablation catheter 1000.”
Regarding claim 10, the limitations of claim 1 are taught as described above. Chou teaches the limitations of claim 10, “the catheter includes a pusher including a distal portion, and being configured to be advanced and retracted through the deflectable element,” “the catheter includes a distal coupler connected to the distal portion of the pusher,” “and the flexible polymer circuit strips are disposed circumferentially around the distal portion of the pusher,” “the flexible polymer circuit strips have respective distal ends connected to the distal coupler,” “the strips being configured to bow radially outward when the pusher is retracted,” and “expanding the expandable assembly from a collapsed form to an expanded form” in Figures 9A-10.  Figure 9A depicts a pusher (shaft 920) that can be advanced and retracted through hole 1030 of the deflectable element 1020, an expandable assembly (element 110) that shows strips configured to bow radially outward when the pusher (shaft 920) is retracted, and deployment of an expandable assembly element 110. These limitations are further taught in paragraphs [0158-0166].  
Regarding claim 11, Chou teaches the limitations “A catheter device configured to be inserted into a body part of a living subject, and comprising: an elongated deflectable element including a distal end and a distal end assembly disposed at the distal end and comprising a plurality of first electrodes and a plurality of second electrodes” in Figures 3A-4 and 9A-10, and further in paragraph [0104], which states “The electrical layout 300 shows the coaxial cables 310 comprising eight (8) coax cables, including coax cable 312, coupled to respective eight (8) electrodes 320, including electrode 322, which can be equivalent to the electrodes 152, and to eight (8) ultrasound transducers 340, including ultrasound transducer 342." Chou teaches the limitations “first insulated electrical wires disposed in the elongated deflectable element, respective ones of the first insulated electrical wires being electrically connected to respective ones of the first electrodes, the first insulated electrical wires including electrically insulating material which is configured to have a temperature rating between 150 and 200 degrees Centigrade” and “and second insulated electrical wires disposed in the elongated deflectable element, respective ones of the second insulated electrical wires being electrically connected to respective ones of the second electrodes, the second insulated electrical wires including electrically insulating material which is configured to have a temperature rating greater than 200 degrees Centigrade” in paragraph [0105], which states “Coax cable 312, as an example, includes an inner conductor 312a, an insulator 312b, a shield 312c, and a casing 312d. The inner conductor 312a of coax cable 312 couples to the electrode 322 and then to a terminal of the ultrasound transducer 342.”. Coaxial cables within the art are known to be capable of being able to have such temperature ratings, as stated previously. Chou also describes having one or more coaxial cables in paragraph [0075], which states "A set of one or more electrical, optical, or electro-optical wires or cables (e.g., coaxial wire or cable) 115 (collectively, “wires 115”) can be provided as a communication path between the flex-PCB catheter 100 an external electrical component or system, such as electronic module 360", which encompasses the limitation of having a first electrically insulated wire (coaxial cable) with temperature rating of 150-200 Centigrade and second electrically insulated wire (coaxial cable) with temperature ratings of greater than 200 Centigrade. Either first or second coaxial cables could have temperature ratings of 150-200 or greater than 200 Centigrade. 
Regarding claims 13-16, the method of these claims is inherent to the claimed invention described in claims 1-4. MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” The method described in claims 13-16 are normal and necessary to the operation of the device described in Chou, and thus these claims are considered anticipated by Chou as described above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US Patent Publication 2015/0366508) and Govari (US Patent Publication 2021/0093374). 
Regarding claim 7, the limitations of claim 2 are taught as described above. Choi does not explicitly teach cable jackets, however, Govari does. Govari teaches the limitation “the catheter includes respective cable jackets disposed in the elongated deflectable element” in Figures 2-4, which depicts cables enclosed in a jacket. The remaining limitations “the respective groups of the first insulated electrical wires are disposed in respective ones of the cable jackets” and “respective ones of the second insulated electrical wires are disposed in respective ones of the cable jackets among the respective groups of the first insulated wires” are taught by Govari in paragraph [0072], which states “Each cable 68 also includes an electrically insulating jacket 80 surrounding the electrical shielding 78 and is sized to allow longitudinal movement of the respective cable 68 within the respective lumen 60”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include cable jackets as described in Govari in Choi. Cable jackets are known in the art to manage electrical wiring and components and produce predictable results. Chou, Govari, and the claimed invention are considered analogous pieces of art because they are in the same field of catheter ablation. 
Regarding claim 19, the limitations of claim 14 are taught as described above. The method of this claim is inherent to the claimed invention described in claim 7. MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” The method described in claim 19 are normal and necessary to the operation of the device described in Chou and Govari, and thus these claims are considered anticipated by Chou and Govari as described above.
Claims 5-6, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US Patent Publication 2015/0366508), Govari (US Patent Publication 2021/0093374) and Watkins (US Patent 5,862,030). 
Regarding claim 5, the limitations of claim 3 are taught as described above. While Chou teaches a catheter and connection points between the wires and polymer circuit in Figures 2A and B, Chou does not explicitly teach “respective shrink sleeves securing respective ones of the second wires to respective ones of the flexible polymer circuit strips”. Govari also teaches “securing second wires to respective ones of the flexible polymer circuit strips” in paragraphs [0054, 0069]. However, Watkins does teach this limitation in Figures 12A and 14-15, which depicts a conduit with a protected layer around wires to secure them before connecting to circuitry at connection point 1413. The layer could be heat-shrink material or tape, as shown in Figure 12A band 1221. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use heat-shrink sleeves or tape as described in Watkins in Chou/Govari. Shrink sleeves are known in the art for managing cables arrangement and position and provides predictable results. Chou/Govari, Watkins, and the claimed invention are considered analogous art because they are addressing the same problem of safe cable management and electrical connections within a conduit or lumen. 
Regarding claim 6, the limitations of claim 5 are taught as described above. Chou teaches “surface mountable electrodes mounted externally” in Figures 2A-B, where the surface mountable electrodes 152 are external to the polymer circuit strips 200, but does not explicitly teach “shrink sleeves of respective ones of the flexible polymer circuit strips”.  Watkins does teach this limitation in Figure 14-15. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use heat-shrink sleeves or tape as described in Watkins in Chou/Govari. Shrink sleeves are known in the art for managing cables arrangement and electrical connections and provides predictable results. Chou/Govari, Watkins, and the claimed invention are considered analogous art because they are addressing the same problem of safe cable management and electrical connections. 
Regarding claim 12, the limitations of claim 11 are taught as described above. Neither Chou nor Govari teaches shrink sleeves disposed around electrical wires. However, Watkins does teach the limitation “further comprising shrink-sleeves covering at least part of the second insulated electrical wires” in Figure 12A, element 1221, which depicts a heat-shrink band that around electrically insulated wires. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use heat-shrink sleeves or tape as described in Watkins in Chou/Govari. Shrink sleeves are known in the art for managing cables arrangement and electrical connections and provides predictable results. Chou/Govari, Watkins, and the claimed invention are considered analogous art because they are addressing the same problem of safe cable management and electrical connections.
Regarding claims 17-18, the limitation of claim 15 is taught as described above. The method of these claims is inherent to the claimed invention described in claims 12 and 14. MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” The method described in claim 12 and 14 are normal and necessary to the operation of the device described in Chou/Govari and Watkins, and thus these claims are considered anticipated by Chou/Govari and Watkins as described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/ABIGAIL MARIE BOCK/Examiner, Art Unit 3794